 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLouisiana-Pacific Corporation and United Brother-hood of Carpenters, Mid-Atlantic IndustrialCouncil, United Brotherhood of Carpenters andJoiners of America, AFL-CIO. Cases 11-CA-12998 and 11-CA-13152July 13, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTOn September 28, 1989, Administrative LawJudge Walter H Maloney issued the attached deci-sion The Respondent and the General Counselfiled exceptions and supporting bnefs The Charg-ing Party filed cross-exceptions and a supportingbrief The Respondent filed answering briefs bothto the General Counsel's exceptions and to theCharging Party's cross-exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order and to adopt the recommendedOrder as modifiedThe judge found that the Respondent violatedSection 8(a)(1) of the Act when its supervisors toldemployees that they would not receive a raise andthat millwrights and electricians would not be up-graded because of the Union and when the plantmanager told an employee to remove his cap bear-ing union insignia The judge also found that theRespondent violated Section 8(a)(3) and (1) of theAct by issuing a series of warning notices to em-ployees Richard Vautnn and Larry McConnell andsubsequently discharging Vautnn and suspendingMcConnell for 3 days 2In addition, the judge found that the Respondentviolated Section 8(a)(5) and (1) of the Act when itfailed to notify and bargain with the Union con-cerning the withholding of the 1988 annual wageincrease We agree 3 However, the judge declined'The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findings2 The Respondent did not except to these 8(a)(3) and (1) violations, tothe 8(a)(1) violation involving union insignia, or to the additional 8(a)(1)violation based on the Respondent's telling employees they would beclosely watched because of their union activities'The Respondent's assertion that It promised the Dungannon employ-ees an "evaluation" only is without merit The judge correctly found thatthe record shows that the Respondent promised the employees an annualto find that the Respondent also had violated Sec-tion 8(a)(3) by discnminatonly withholding the1988 wage increase holding that the General Coun-sel had not prosecuted the case on this theory TheGeneral Counsel excepts to this finding We agreewith the General Counsel's arguments and find thatthe Respondent's withholding of the 1988 annualwage increase also violated Section 8(a)(3) of theAct Moreover, the judge incorrectly concludedthat an affirmative remedy requiring the Respond-ent to grant the wage increase would be inappro-priate Both the 8(a)(5) and (3) violations support amake-whole remedy and we shall so order 4The Respondent opened its Dungannon, Virginiawaferboard plant in May 1986 The followingAugust, employees received an across-the-board in-crease in wages of 30 cents an hour At this time,the operations manager for the Respondent's north-ern division, Dan Dilworth, and Plant ManagersPete Chase and Steve Harper discussed the wageincrease with employees, advising them that"[they] would be evaluated every year about thattime and should get a raise every year at thattime" In addition, Dilworth told employees thatthe plant was not yet ready for the Company's in-centive program with its monthly productionbonus but that this program would be extended toDungannon at a later dateIn May 1987, the Respondent instituted the in-centive program at Dungannon Under the pro-gram, the employees were paid a monthly produc-tion bonus that vaned according to their produc-tivity beyond the plant's baseline minimal accepts-across-the-board Increase in base wages The consensus testimony of em-ployees Larry McConnell, Rich Finch, Richard Vautnn, Donnie Salyers,Greg Robinson, Randy Bush, Terry Starnes, and Pam Stidham was thatthe Respondent told them they would get an annual base-rate wage In-crease Although McConnell, Salyers, and Robinson also used the word"evaluation" and Vautnn the word "review," they understood that theywould get a base-rate wage increase annually We therefore find it unnec-essary to rely on the judge's comments that "in common mdustnal rela-tions parlance, evaluation means pay increase and the Respondent's em-ployees were entitled to assume as much" (ALJD sec C,2, par 12)We note also that the Respondent's reliance on Great Atlantic dl PacificTea Co, 166 NLRB 27 (1967), and similar cases involving preelectionconduct is misplaced An employer acts at its peril in making changes interms and conditions of employment during the penod when its objec-tions to an election are pending Where, as here, the final determinationon the objections results in the certification of the union, the employer'sunilateral changes during that period violate Sec 8(a)(5) and (1) of theAct See Mike O'Connor Chevrolet-Buick-GMC Co, 209 NLRB 701, 703,and cases cited in fn 11 (1974)4 We disagree with the judge's observation that he was precluded fromrecommending an affirmative remedy that would require the Respondentto grant an Increase in wages consistent with its 1987 increases (ALJDsec III, par 2) To remedy the 8(a)(5), (3), and (1) violations, we shallorder the Respondent to make employees whole by payment of theamounts of wage Increases they have been deprived of by reason of theRespondent's unlawful conduct, as prescribed in Ogle Protection Service,183 NLRB 682 (1970), plus interest New Horizons for the Retarded, 283NLRB 1173 (1987) See Southeastern Michigan Gas Co, 198 NLRB 1221(1972), enfd 485 F 2d 1239 (6th Cu. 1973)299 NLRB No 5 LOUISIANA-PACIFIC CORP17ble production of waferboard The first bonus waspaid in July, and the payments continued in eachsucceeding month of 1987At the end of the summer of 1987, the Dungan-non employees began mquinng about the across-the-board wage increase Dilworth, Chase, andPlant Manager Dan Hemore assured employeesthat the raise would be forthcoming, but that itwould be late In September 1987, Chase an-nounced the raise to employees-25 cents for pro-duction employees and 35 cents for utility employ-ees, to take effect on the first of October Chasealso told employees "from now on [theywere] going to start being eligible in October forour annual raises" Dilworth assured employeesthat "[they] would be getting one [raise] aroundthat time from every year there on" Dilworth alsospoke to the employees about the introduction of anew flaker machine at the plant that was expectedto mcrease production, and announced that "therate for the production bonus would be adjustedaccordingly" Chase and Dilworth told the em-ployees that the ceiling on the monthly productionbonus was a dollar 5At the end of the summer of 1987, more than ayear before the flaker's installation, the Unionbegan its organizing campaign among the Respond-ent's employees On November 19, 1987, the Unionfiled a representation petition It won an electionheld on February 3 and 4, 1988, by approximatelya 2-to-1 margin The Respondent filed objections tothe election The Board found them to be withoutmerit and certified the Union on March 24, 1989The judge found that in January 1988 Dilworthtold employees at one of the lunchroom meetingsconducted during the organizing campaign that, ifthe employees brought the Union in, he would noteven talk to them about the pay raise regularlyscheduled for October 6 The judge further found'The Respondent's Production Incentive Program statesThe baselines detailed in this plan shall remain fixed except in caseswhere a capital expenditure made by the company of the value of$10,000 or more, that increases or potentially Increases the minimalacceptable average production per shift In these cases, the baselinesof the incentive program shall be Increased by 80% of the increase,or potential increase in productionThe Respondent's attorney testified at the hearing that the flaker repre-sented an Investment of $2 million for the Respondent It was Installed inthe fall of 1988 Thereafter the incentive payments ranged from slightlyless than SI to SI 99 per hourWe note the judge inadvertently dated the new flaker's Impact on in-centive payments as first occurring in September 1989 rather than in Sep-tember 1988We note that, at one point in his decision, the judge correctly identi-fied Dilworth as making this statement, but later in his decision incorrect-ly ascribed the statement to Chase The General Counsel did not allegethat this statement was an independent violation of Sec 8(a)(1) because itdid not occur within the time limits of Sec 10(b) of the Actthat Supervisors Brad Dodge and Tom Moore toldemployees Larry McConnell and Richard Vautnnsometime in July or August 1988 that Dungannonemployees would not get their raise because of theUnion The employees did not get a raise in basewages nor did the Respondent adjust the baselineof the incentive programThe Respondent offered the testimony of Oper-ations Manager Dilworth to explain the Respond-ent's failure to give the base-rate wage increaseDilworth testified that he alone is responsible forthe annual evaluation of the Dungannon plant, theRespondent's only unionized plant He stated thathe had nine waferboard plants in his division andthat he reviews each plant on its own merits once ayear In accomplishing that review, Dilworth ex-plained, he looks at the economics of the area,comparable industries in the area, and the incentiveprogram Dilworth acknowledged that he some-times employs a combination of both the mcentiveprogram and an across-the-board wage increaseBut, he stated that some plants have gone morethan 1 or 2 years without an increase in the baserate, and that three plants have had only one base-rate increase According to Dilworth, five of thenine waferboard plants (including Dungannon) didnot receive an across-the-board wage increase in1988Dilworth testified that he had evaluated Dungan-non in October 1988, and sometime in Novemberor December 1988, had decided not to make anychanges in either the base wages or in the baselinefor the incentive program He stated that he hadfelt that the incentive program tied productivity tothe new flaker machine during its shakeout period,and that, should the machine's efficiency provetransitory, it would be disadvantageous to the Re-spondent to have lowered the baseline of the incen-tive program and increased the across-the-boardwage rate Dilworth admitted that he had not noti-fied anyone about his decision, he had not dis-cussed the issue with the Dungannon plant manag-er and had neither telephoned anyone m manage-ment nor issued memoranda on the subjectThe judge concluded that Dilworth's January1988 statement and Dodge's and Moore's July-August 1988 statements, ascribing to the Union thewithholding of the fall 1988 base-rate increase,were sufficient to support a finding of discriminato-ry motivation As noted earlier, however, he de-clined to find that the Respondent had violatedSection 8(a)(3) of the Act when it had withheld the1988 wage increase because he found that the Gen-eral Counsel had failed to prosecute the case onthis theory The General Counsel has excepted tothis finding, arguing that the discnminatory-moti- 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvation theory was stated in the complaint and waslitigated at the heanng, but was inadvertently omit-ted from the General Counsel's brief to the judgeWe find merit in the General Counsel's exceptionsBoth Section 554(b)(3) of the AdministrativeProcedure Act and Section 102 15 of the Board'sRules and Regulations require that the complaintinform the Respondent of the violations allegedThe Board may not make a finding or order aremedy on a violation not alleged in the complaintor litigated at the hearing See, e g, TeamstersLocal 992 v NLRB, 427 F 2d 582, 588 (DC Or1970), NLRB v Blake Construction Co, 663 F 2d272, 279 (D C Cm 1981)In this case, the statutory and regulatory require-ments for finding an 8(a)(3) violation are satisfiedThe complaint in paragraphs 11, 12, 18, and 19states that in violation of Section 8(a)(3) and (1) ofthe Act, the Respondent withheld an annual wageincrease from its employees in 1988 because its em-ployees had assisted the Union The General Coun-sel elaborated on the complaint's discriminatorymotive theory at the outset of the hearingEmployees inquired of supervision why theyhad not received their annual wage increaseThey were told at that time the reason was be-cause of the union We firmly believe that thisevidence, along with the established past prac-tice of the employer, makes out a violationthat but for their union activity they wouldhave been granted a wage increaseThe General Counsel then proceeded to put in evi-dence the testimony of employees Larry McCon-nell, Richard Vautrm, Rich Finch, and Donnie Sa-lyers on this issueFinally, we note that, pursuant to Section 102 42of the Board's Rules and Regulations, there is norequirement that parties file any briefs with the ad-ministrative law judge As filing a postheanng briefis permissive in the first instance, the mere omissionof the 8(a)(3) argument from his brief at that pointhardly, by itself, warrants finding, that the counselfor the General Counsel thereby waived the 8(a)(3)theory explicitly put in issue by the complaint Ac-cordingly, we conclude that the issue of the Re-spondent's motivation in withholding the 1988wage increase was properly before the judge 7We also conclude that the judge correctly statedthat the record supports finding that the Respond-ent withheld the 1988 wage increase for discrimina-tory reasons Our analysis of this issue does notend, however, with a consideration of the incrimi-nating statements of the Respondent's manager and'See Moore Co, 264 NLRB 1212 In 1 (1982), enf denied withoutopinion 722 F 2d 738 (4th Or 1983)supervisors Rather, we find that these statementssatisfy the General Counsel's burden to make aprima facie showing sufficient to support the infer-ence that protected union activity was a motivatingfactor in the Respondent's decision to withhold the1988 wage increase We further find that Dil-worth's testimony in rebuttal, if credited, fails todemonstrate that the Respondent would have with-held the increase even in the absence of the pro-tected conduct 8Dilworth testified that he decided sometime inNovember or December 1988 to do nothing con-cerning both base wages and the baseline in the in-centive program because he wanted to wait untilafter the new flaker's shakeout period Dilworthalso claimed that he told no oneŠmanagement oremployeesŠabout this 1988 decision not to givethe across-the-board increase in base wages 9 Thisclaimed secrecy renders implausible the assertedtiming of, and the asserted reasoning behind, thedecision It strains credulity to believe that the op-erations manager for a company division compris-ing several plants would make a decision about re-muneration for employees at one of those plantswithout at least discussing that matter with man-agement at that plant Moreover, Dilworth's failureto commumcate openly with managers and em-ployees is contrary to the past practice at Dungan-non As indicated above, Dilworth and Plant Man-agers Pete Chase and Steve Harper openly dis-cussed the August 1986 across-the-board increasein wages with the Dungannon plant employeesSimilarly, at the end of the summer in 1987, Dil-worth, Chase, and Plant Manager Dan Hemore re-peated this pattern of open discussion concerningthe 1987 increase Dilworth and Chase also openlydiscussed with employees the installation of thenew flaker and its potential impact on the monthlyproduction bonus Thus, the alleged secrecy itselfsuggests that Dilworth did not make the decisionwhen he said he didEven were we to assume that this decision wasmade when Dilworth said it was, withholding theincrease was inconsistent with the Respondent'sprevious actions at the Dungannon plant In 1987,the Respondent not only introduced the productionincentive program with its monthly bonuses inMay, but it also paid the across-the-board wage in-crease in October Given the 1987 experience, weare not persuaded that the Respondent's introduc-tion of the new flaker in 1988 precluded any addi-tional recompense other than the incentive pro-8 See Wright Line, 251 NLRB 1083, 1089 (1980), enfd 662 F 2d 899(1st Or 1981), cert denied 455 US 989 (1982)9 The Respondent offered no contemporaneous wntten documentationattesting to Dilworth s decision LOUISIANA-PACIFIC CORP19gram for the Dungannon employees Indeed, weare persuaded that were it not for the Union's win-ning the election, the Respondent would havegranted the employees a base-wage rate increase inthe fall of 1988 Thus, we find that the Respond-ent's assertion that it gave no raise because itwanted to see the effects the flaker had on produc-tion is not supported on the record considered as awholeIn sum, at the critical time when the union cam-paign was underway, the Respondent told theDungannon employees that they would not receivetheir 1988 across-the-board wage mcreaseŠan in-crease they had been promisedŠif they supportedthe Union Later, the Respondent followed up onits threat to deny the across-the-board increase inwagesThe record thus supports the finding that the Re-spondent withheld the 1988 wage increase becauseit wanted to discourage the Dungannon employees'union activity Accordingly, we conclude that theRespondent failed to rebut the General Counsel'sprima facie case and that the Respondent's with-holding of the 1988 wage mcrease violated Section8(a)(3) and (1) of the Act 10ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Louisiana-Pacific Corporation, Dungan-non, Virginia, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified1 Insert the following as paragraph 1(a) and re-letter the subsequent paragraphs"(a) Discnmmatonly withholding annual in-creases in base rates from production and mainte-nance employees employed by the Respondent atits Dungannon, Virginia plant"2 Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs"(b) Resume the annual wage increase policy andmake whole all employees in the appropriate unitfor all wage increases that they would have re-ceived had the Respondent not unlawfully discon-tinued that policy, plus interest"3 Substitute the attached notice for that of theadministrative law judge10 See Times Wire & Cable Co , 280 NLRB 19 (1986)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT discnmmatonly withhold any in-creases in base rates from production and mainte-nance employees employed at our Dungannon,Virgmia plant, or otherwise discriminate againstemployees because of their protected activitiesWE WILL NOT unilaterally withhold any in-creases in base rates from production and mainte-nance employees employed at our Dungannon,Virginia plant, and WE WILL NOT unilaterallychange any wages, hours, or terms and conditionsof employment of those employeesWE WILL NOT refuse to bargain collectively ingood faith with United Brotherhood of Carpenters,Mid-Atlantic Industrial Council, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, as the exclusive collective- bargaining repre-sentative of our Dungannon, Virginia productionand maintenance employeesWE WILL NOT inform employees that they willnot receive pay increases or job reclassifications be-cause they selected the Union as their collective-bargaining representativeWE WILL NOT prohibit employees from wearingunion insignia at the plantWE WILL NOT inform employees that they willbe closely watched because of their union activi-tiesWE WILL NOT issue oral or written warnings toemployees in reprisal for their union activities andunion sympathiesWE WILL NOT discourage membership in or ac-tivities on behalf of United Brotherhood of Carpen-ters, Mid-Atlantic Industrial Council, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, or any other labor organization byplacing illegal warnings in employee personnel 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfiles, by suspending or discharging employees, orby otherwise discriminating against them in theirhire or tenureWE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the ActWE WILL, on request, bargain collectively withthe Union as the exclusive collective-bargainingrepresentative of our Dungannon, Virginia produc-tion and maintenance employees and, if agreementis reached, WE WILL embody that agreement in asigned, written contractWE WILL grant wage increases in accordancewith our past practice and WE WILL make all em-ployees in the appropriate unit whole for any wageincreases that they were unlawfully deprived of bypaying them the amounts of the increase due them,with interestWE WILL offer to Richard Vautnn full and im-mediate reinstatement to his former or substantiallyequivalent employment, and WE WILL make LarryMcConnell and Richard Vautnn whole for any lossof pay or benefits that they may have suffered byreason of the discriminatory practices against them,with interestWE WILL remove from the personnel records ofRichard Vautnn and Larry McConnell all discipli-nary warning notices and related memoranda, andWE WILL inform these employees that we havetaken this action and that the disciplinary warningnotices and related memoranda will not be used asthe basis for future disciplineLOUISIANA-PACIFIC CORPORATIONPans Favors, Esq and Rosetta Lane, Esq , for the GeneralCounselWilliam M Earnest, Esq , of Atlanta, Georgia, for theRespondentDECISIONSTATEMENT OF THE CASEFINDINGS OF FACTWALTER H MALONEY, Administrative Law JudgeThis case came on for hearing before me at Norton, Vir-ginia, upon a consolidated unfair labor practice com-plaint,' issued by the Regional Director for Region 11 ofThe pnncipal docket entnes in this case are as followsCharge filed herein by United Brotherhood of Carpenters, Mid-Atlan-tic Industnal Council, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (Union), against the Respondent in Case 1I-CA-12998 on October 11, 1988, amended on November 1, 1988, and amendedagain on November 30, 1988, complaint issued by the Regional Directorfor Region it, against the Respondent on November 30, 1988, Respond-ent's answer filed on December 2, 1988, charge filed by Union in Case11-CA-13152, on January 25, 1989, order consolidating cases and con-solidated complaint issued by Regional Director for Region 11, againstthe National Labor Relations Board, which alleges thatRespondent Louisiana-Pacific Corporation2 violated Sec-tion 8(a)(1), (3), and (5) of the Act More particularly,the consolidated complaint alleges that the Respondenttold employees that they would not receive a wage in-crease because they selected the Union to be their collec-tive-bargaining representative, informed them that cer-tain job classifications could not be upgraded becausethey had selected the Union as their collective-bargain-ing representative, prohibited employees from wearinghats with proumon msignia, informed union supportersthat they would be closely watched, issued written warn-ings to employees m reprisal for their union activities,suspended Richard Vautnn and Larry McConnell in re-prisal for their umon activities, and discharged Vautnnfor the same reason The consolidated complaint also al-leges that the Respondent withheld an annual wage in-crease from its Dungannon production and maintenanceemployees in derogation of its duty to bargain with theUnion as their duly selc, bargaining agent After theBoard certified the Un-: on March 24, 1989, the Re-spondent recognized it as the representative of its Dun-gannon employees but it did not accord such recognitionbetween the date of an election, held on February 3 and4, 1988, and the date of the Board decision Respondentdenies the commission of independent violations of Sec-tion 8(a)(1) of the Act, asserts that Vautnn and McCon-nell deserved the repnmands it placed in their respectiverecords for an assortment of work-related deficiencies,and further asserts that McConnell was suspended andVautnn was discharged because of poor job perform-ance Upon these contentions the issues in this case werejoined 3B The Unfair Labor Practices AllegedThe Respondent is a large national corporation whichopened a factory at Dungannon in southwest Virginia in1986 It currently employs about 100 employees whowork in four shifts and maintain round-the-clock produc-tion 7 days a week The Respondent manufactures a newproduct known as waferboard, which is used for walls,floors, and roofing in both residential and commercialconstruction In the late summer of 1987, the Union initi-ated an organizing campaign at the Respondent's Dun-gannon plant and filed a representation petition on No-vember 19 (Case 5-RC-13002) On February 3 and 4,1988, it won the election by a majority of about two toone However, it was not certified until 14 months laterRespondent on March 16, 1989, Respondent's answer filed March 22,1989, heanng held in Norton, Virginia, on April 25-27, 1989, briefs filedwith me by the General Counsel and the Respondent on or before July 3,19892 The Respondent admits, and I find, that it is a Delaware corporationwhich operates a factory at Dungannon, Virginia, where It manufactureswood building material known as waferboard During the 12 months pre-ceding the issuance of the consolidated complaint in this case, the Re-spondent received at its Dungannon, Virginia factory, goods and raw ma-terials valued in excess of $50,000 directly from points and places locatedoutside the Commonwealth of Virginia Accordingly, the Respondent isan employer engaged in commerce within the meaning of Sec 2(2), (6),and (7) of the Act The Union is a labor organization within the meaningof Sec 2(5) of the Act3 Errors in the transcript have been noted and corrected LOUISIANA-PACIFIC CORP21because of the processing of objections to the conduct ofthe election which were filed by the RespondentRespondent conducted a vigorous campaign to defeatthe organizing drive I discredit the testimony of KathyHammond, Respondent's personnel director, that theCompany simply provided employees with informationrelating to the pro's and con's of unionization Supervi-sors were given literature disparaging unionization andwere instructed to give it to the members of their respec-tive crews and then to read it to them On the unionside, employees, including discnmmatees McConnell andVautnn, distributed union handbills at the plant gate toother employees and campaigned for the Union in pri-vate conversations at the plant The Union disseminateda periodic news letter to employees, which containedsigned articles written by other employees, includingVautnn, and carried its message to employees and to thegeneral public in a daily newspaper of general circulationin the areaDuring the election campaign the Respondent keptknown or suspected umon supporters under careful scru-tiny during their shifts D Shift, the one supervised byForeman Mickey Mullins, was regarded by managementas a focal pomt of union activism Supervisor Jim Sum-mers instructed management trainee Terry Starnes tohelp Mullins keep an eye on this crew because Mullinshad too many union supporters on his hands Included inthis crew were Vautnn, McConnell, Brice Barker, andNelson Osborne Summers told Starnes to keep a specialeye on Vautnn, instructing Starnes to make repeatedtrips to the dryer control room to discourage Vautrmfrom campaigmng He told Starnes to do what ever hehad to do•come in by side doors or back doors, if nec-essary•to catch Vautnn "screwing off"Starnes was also instructed to watch employee GlenCompton, who was being reprimanded for a safety viola-tion He informed Starnes that the Company was goingto "push this thing to the max" with regard to ComptonBy that statement Summers meant that the Respondentwas gomg to bypass certain steps in the Company's pro-gressive discipline system in order to give Compton a 3-day suspension for his first offense Hammond was alsopresent during a preelection supervisor's meeting relatingto surveillance of union sympathizers In reference toCompton, Hammond told Starnes to "stay in his backpocket watch especially for safety violations ifwe can get anything else, we'll get rid of one of theseunion assholes" Surveillance of union sympathizers wasalso mentioned at other supervisory meetings Amongthose who were made the special subject of companyscrutmy were Vautrm, McConnell, Nelson Osborne, RonOsborne, Donnie Salyers, and Larry McConnell 44 Several company supervisors and officials whose names were men-tioned prominently in the testimony in this case were not summoned totestify This number included Mickey 0 Mullins, Peter Chase, TomMoore, Jeff Mann, Jim Summers, Brad Dodge, Dan Hemore, and TomFannon Hammond testified briefly at the outset of the case as an adversewitness summoned by the General Counsel, but she did not resume thestand at any later point in time to rebut testimony concerning her antiun-ion activities Accordingly, much of the General Counsel's evidencestands unrebutted in the record and is creditedStarnes testified without contradiction that managementofficials who attended preelection supervisory meetings,specifically Summers and Hammond, felt that Vautrmwas bucking for union presidentOn the evening of the count of ballots•February 4,1988•a postmortem was held by management officialsand antiunion members of the bargaining unit to lamentthe fact that the Union had won the election by a deci-sive margin Regional Manager Peter Chase told the in-formal gathering not to worry, commending those in at-tendance for their efforts in trying to keep the Union outof the plant He urged them to give procompany sympa-thizers some leeway in taking breaks and going to lunchHammond was a little more emphatic She thanked thosewho had worked for her and also thanked bargainingunit members who had supported the Company, sayingthat it took a lot of guts for some employees to switchties after having first supported the Union Her advice asto how to handle union supporters was quite blunt "Asfar as your Vautnns, McConnells, your Osborne boys,and your Bnce Bakers just keep an eye on them andanything that you can find on them•anything, any dis-crepancy to a rule•just don't give them a break any-where and maybe you'll find a way to get rid of some ofthese union people "5 Jim Summers then chimed in"These s o b 's really showed you who your friends arenow There ain't a one out there that cares anythingabout you They didn't support you, they didn't backyou up at all If it was up to me, I'd fire every damn oneof them" Chase then broke in and advised caution, tell-ing the group that if the Company took any immediateaction against any union organizer or union sympathizer,they would surely have grounds to file a charge with theBoard or some other agency He also tried to comfortcompany supporters by telling them that, during negotia-tions, the Union would have to negotiate with him and itwould not be able to do so He insisted that, as far as hewas concerned, the Union would never get a contractWhile objections to the election were pending beforethe Regional Office and the Board, the Respondent con-tinued to express its feelings against the unionization ofthe plant on an ongoing basis In the summer of 1988,employees at Dungannon were anticipating an across-the-board increase in wage rates similar to increases theyhad received in 1986 and 1987 McConnell had occasion,during this point in time, to discuss this question withBrad Dodge, an electrical supervisor who worked bothat Dungannon and at the Respondent's Houlton, Mainefactory, the parent plant of the Dungannon facilityDodge told McConnell that the Respondent's employeesat Houlton had already received their wage increase butthat he doubted that Dungannon employees would re-ceive anything because of the Union Not long thereaf-ter, McConnell broached the same subject with Supervi-sor Tom Moore, who told him and employee RickyFinch that the Company was not going to give Dungan-non employees a raise because of the Union Mooreadded that, because of the Union, the Company would5 Hammond denied under oath that she had attended any postelectionmeeting I discredit her statement, which was contradicted by CompanyDivision Manager Dan Dilworth, among others 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot be reclassifying millwnghts upward from Class C toB or from Class B to A, and the same would be true re-specting any upward reclassification of electnciansMcConnell and other pressmen work in an enclosedbooth overlooking the production line In September1988, McConnell and the new plant manager, Dana Du-lohery, held a conversation in the press booth concern-ing a baseball cap which McConnell was wearing Manyparts of the factory are "hard hat" areas, meaning thatemployees and supervisors are expected to wear protec-tive helmets while working in those portions of theplant Since the press booth is both covered and en-closed, it is not a hard hat area and employees are free towear other head coverings or no covenng at all McCon-nell's baseball cap had a union insignia on it and Dulo-hery took exception to the insignia He told McConnellto take the cap off and not to wear it McConnell beganto argue with him and asked him why he could not wearthe cap Dulohery gave no reason, he simply repeatedhis order directing McConnell to remove the cap Thisexchange continued as McConnell continued to demanda reason for the order Dulohery simply replied that, ifMcConnell wanted to wear anything, he should wear ahard hat Dulohery ended the conversation by tellingMcConnell that, if he wished to discuss the matter fur-ther, he could do so in the plant manager's office Mc-Connell removed the baseball cap with the union insigniaand did not wear it again at the plantIn January 1989, McConnell had a conversation withhis foreman, Mickey Mullins, concerning the Union Theconversation occurred dunng a breakdown while em-ployees were checking and cleaning the equipment onthe production line McConnell asked Mulhns whetherMullins thought that McConnell had anything to do withthe repeated breakdowns which the Respondent was ex-penencmg with its equipment Mullins replied that he didnot think that McConnell was responsible but Summersand Dulohery thought it was funny that many of thebreakdowns occurred on shifts manned by Mullins' crewHe told McConnell that the latter had better "watch it"because Summers and Dulohery had a grudge againsthim McConnell's response was that he did not knowwhy they would feel that way since he had never doneanything to hurt anyone McConnell asked Mullins whyupper management felt the way they did Mullins repliedthat it was because of McConnell's union activities andthat McConnell had better "keep an eye out" for themAt issue in this case are certain warnings given by theRespondent to McConnell and Vautnn for unsatisfactoryperformance of their duties as press operators This job isone of the higher paying and more responsible positionsin the bargaining unit There is normally one press oper-ator on each shift He is assigned to work in a controlroom or press room, descnbed above, and to control thefunctioning of a large, partially automated press throughthe use of various buttons and gauges found in the con-trol booth This operation falls near the end of the entireprocess of making waferboards The process begins withthe debarking of logs of various sizes which are broughtto the plant by independent contractors After the bark isstnpped from the logs by machine, the logs then passthrough a newly acquired machine called a wafenzer,which slices the wood into very thin flakes or wafersThese wafers or chips are placed in a wet bin, dried by adryer, and then conveyed to separate dry bins One binholds chips which are used to form the cores of the wa-ferboards and another holds chips which are used toform the bottoms and tops of the boards From the drybins the chips are sent to a blender where they are mixedwith resin and wax and poured into formers which formthe bottom, core, and surface layers of a waferboardFrom this point, the resin-treated wafers, sometimescalled mats, are placed on metal screens and inserted intoa loader cage Eight mats are automatically transferredfrom the loader cage into the press on separate woodenpallets After the loading is completed, the pallets are re-moved from the press by a loader boom The mats arethen pressed to a desired thickness under 2,275 pounds ofpressure The combination of heat, moisture, resin, andpressure bonds the wafers into waferboards dunng apressing cycle which lasts about 3 minutes After thepressure is released, the completed boards are removedfrom the press by an unloader boom which clamps thehead bars along the front of the screens on which themats have been resting When the press is operatingproperly, the headbars protrude from the press so theywill not be crushed during the pressing cycleAfter the waferboards are removed from the press,they are sent along a conveyer to the saw line, wherethey are cut into sheets, stacked, strapped, and carried tothe warehouse for shipment Finished products aregraded "A" for the best board, "U" for second best, and"X" for unsuitable for sale About 2 percent of the Re-spondent's monthly production is "X" ratedAs previously noted, the Respondent normally followsa progressive discipline system for a wide variety of in-fractions and shortcomings which violate its standards ofemployee conduct or proficiency The first step is anoral warning, the second a written warning, the third a3-day suspension, and the fourth is discharge This is thesystem which was assertedly brought to bear upon Mc-Connell and Vautnn On or about December 27, 1988,Vautnn was discharged after having received a verbalwarning on August 30, wntten warnings on September 9and October 18, respectively, and a 3-day suspension onDecember 8 All of these disciplinary measures were im-posed for mistakes committed in the performance of hisduties as press operator McConnell was given a 3-daysuspension on or about January 24, 1989, for a mistakeafter having received a verbal warning on October 18and a written warning on December 8, 1988, all for job-related errors as press operatorVautrm started to work for the Respondent in August1985, while the Dungannon plant was still under con-struction He first worked as a utility man doing cleanupwork, was later employed as a Class B millwright,worked on the dryer, and was then assigned to the qual-ity control department He bid on the job of press opera-tor against 8 or 10 other employees and was given theposition on a full-time basis in August 1988, after havingbeen a part-time observer in the press room learning therequirements of a job while still doing quality control "LOUISIANA-PACIFIC CORP23work 6 Dulohery came to Dungannon as plant managerat the same time, after having worked for the Respond-ent in a management capacity at its plant in ColoradoShortly after his arrival in Dungannon, Dulohery beganmaking pnvate memos to Vautrm's personnel file Theyrecited various errors which Vautnn had been seen com-mitting as a newly assigned press operator and also recit-ed Dulohery's conversations with Vautnn which at-tempted to correct these mistakes 7 The notations dealtwith such matters as failing to turn on the core blendingsystem, plugging the core blender outfeed conveyor, andfailing to turn the press on semi-automatic to completethe press cycle instead of asking for help from the mam-tenance department On August 30, Dulohery made an-other entry in Vautnn's file, styled as a memo from him-self to Vautnn, which contained a discussion with Vau-trim which took place on that day concerning certainpress functions It statedThe point of the meeting has been to correct theproblem If Rich wants to continue to be a press op-erator, he must become more consciencious of oper-ating procedures and solving problems without cre-ating more problemsDana asked Rich if he needs more trainingThere will be written procedure on how to closethe press should there be programs and trouble-shooting techniques 6There will be a follow-up meeting to checkRich's progress on Sept 13, 1988Dana F DuloheryOn September 9, Vautrm was given an employeewarning notice, which statedOn 9-9-88 at approximately 11 30 a m you failedto restart the formers after stopping them due to aplug in the line This resulted in blank mats and thinmats having to be rejected This caused unnecessarydowntime and bad board On 8-30-88 you weregiven a verbal warning for the same type of inci-dent This leaves us no alternative but to give you awritten warning If this happens again it may resultin discipline up to and including discharge6 Respondent's witnesses spoke in terms of a training program for pro-spective press operators at Dungannon No such program exists in anyformal, structured sense of the word There is no academic instruction ortraining for the job, those who are selected for it are simply allowed tospend their spare time from other positions in the control room watchingother press operators man this position7 In the course of its regular disciplinary procedure, the Respondentuses a printed form, called an employee warning notice The nature ofthe infraction, regardless of what It might be, is checked on the form anda short narrative is set forth describing what happened The form is thenshown to the employee and his signature is solicited It is then placed inhis personnel file and left there permanently There is no provision in theRespondent's disciplinary procedure for the removal of disciplinary no-tices after the passage of a stated period of time The notations made byDulohery in August were not made on these forms but were merelytyped notes placed in Vautnn's personnel file which had not beenbrought to Vautrm's attention6 As of April 1989, when the hearing in this case took place, no suchtroubleshooting manual had been preparedOn October 18, 1988, Vautnn received another wnttenemployee warning notice, which readOn 10-13-88, Rich Vautnn was operating thepress Rich closed the press on the pallet thus de-stroying the pallet and causing downtime On thesame date Rich ran the line at 100% speed whileusing 50% of the required material causing down-grade panels The problems with Rich's perform-ance and inattention to his job have been discussedwith him on several occasions and he has receivedone written warning However, due to the wordingon Rich Vautrm's warning dated 9-9-88, with thisbeing a different incident, he will not be suspendedRich will receive only a written warning, but mustimprove his performance by paying attention to hisjob Any further problems with Rich will result indisciplinary action up to and including dischargeOn December 8, 1988, Vautnn received another warn-ing notice, which readIn spite of several verbal and written warningsyour quality of work has failed to improve For in-stance, on December 6, 1988, at approx 9 14 a myou failed to change the press settings correctlyduring a change over of thickness This resulted inunnecessary downtime and downgrade board Alsoyou failed to log the downtime of the shift reportWith a previous written warning on 10-18-88, wemust suspend you for three days without pay Yoursuspension will begin on December 13, 1988, andyou will be expected to return to work on Decem-ber 16, 1988 at 11 00 pm It is important that yourperformance improve as any further problems withyour performance will result in your termmation aspress operatorOn December 22, 1988, Vautnn was experiencing diffi-culty with the No 5 pallet on the loader The presscould not be loaded because the required number ofscreens, namely eight, were not there, so Vautnn sum-moned Addington, the line technician, to help with theloading of the press Instead of Addington, Steve Ver-million, Vautnn's supervisor, responded to the call Ver-million personally loaded the No 5 pallet into the pressmanually When the loader boom came out of the press,Vermillion, who was standing on a railing next to thepress, gave a signal to Vautnn in the press booth to startthe press Vautnn pressed the button starting the press inthis cycle and heard the sound of wood breaking Ver-million jumped down from where he was standing andpushed the emergency stop button One of the woodenpallets which was in the press had not been completelyremoved so the press closed on it and crushed it Vermil-lion asked Vautnn why he had closed the press when apallet was sticking out of it Vautnn said he could notsee it Vautnn asked Vermillion why he had signaled tohim to start the press when the pallet was sticking outsince Vermillion was standing right next to the pressVermillion had no answer The crushed pallet was re-placed by another pallet which had been kept in reserveand the press resumed operation The plant production 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreport for December 22, 1988, showed that D crew(which was involved in this incident) was down a totalof 80 minutes, 40 minutes to replace the crushed palletand an aggregate 40 minutes for two other mishapswhich occurred in the course of the shift Notwithstand-ing these problems, D crew was second among the fourproduction crews in percentage of total operating timeduring which it functioned on that workdayThe following day Vautnn was called into the office,suspended, and given a warning notice which was placedin his personnel file It readOn December 22, 1988, you pressed a pallet whichcaused unnecessary downtime, downgrade board,and destroyed the pallet On 12-8-88, you receiveda three-day suspension due to performance prob-lems At this time we are suspending you withoutpay until this can be investigated further On 12-27-88, you will be notified of the status of the investi-gation and a meeting will be set up at that timeOn December 27, Vautnn was called to the plant for ameeting with Dulohery and several management offi-cials Dulohery handed Vautnn a warning notice whichread "Due to your continued poor performance, youremployment with Louisiana-Pacific is terminated as of12-27-88" Vautnn questioned this action, asking Dulo-hery how Dulohery could fire him over this incidentwhen Vermillion was present blocking his view of thepress and he was merely doing what Vermillion told himto do when he pressed the button closing the press Du-lohery's reply was that Vautnn should have seen thepallet protruding from the press Vautnn argued that, ifhe had failed to close the press pursuant to Vermillion'sinstruction, he could have been written up for disobeyingorders His argument was unavailing and he left theplantLarry McConnell has worked for the Respondent forabout 3 years Dunng that period of time, he has heldjobs on the saw line and in the quality control depart-ment In March 1988, he was promoted to press operatoras a result of a bidding processOn October 24, 1988, McConnell was given an em-ployee warning notice which readOn October 17, 1988, when the press was loadedyou failed to see that one may after being loadedcame part way back out of the press This causedone side of the headbar to be pressed inside of thepress This can cause a considerable amount ofequipment damage, including unnecessary down-time Due to your neglect and the job performanceproblem listed on the attached page that MickeyMullins and Jim Summers have discussed with you,we are issuing this verbal warning Any additionalproblems with your job performance may result indisciplinary action up to and including dischargeOn December 8, 1988, McConnell was issued anotheremployee warning notice, which readOn November 29, 1988, you failed to see that a mathad pulled back out of the press You have receiveda verbal warning on October 24, 1988, for a similarsituation, with neglect and job performance It isimportant that your performance improve as anyother problems will result in disciplinary action upto and including dischargeOn January 24, 1989, McConnell was suspended for 3days after having received the following noticeOn Monday, January 23, 1989, at approx 200 pmwhile changing from 3/8" board to 7/16" board,you forgot to enter the proper L settings for 7/16"This negligence caused two bundles of approximate-ly 6000' of downgrade board On 12-12-88, you re-ceived a written warning concerning neglect andjob performance, therefore you are receiving athree-day suspension, effective on Wed 1-25-89, 1-26-89, & 1-31-89 You will be expected to return towork on 2-1-89 at 11 00 p m It is important thatyour performance improve as any further problemswill result in your termination as a press operatorMcConnell returned to work after the suspension andwas still employed as a press operator as of the date ofthe hearing m this caseThe Dungannon plant began to operate m May 1986On August 10, 1986, all production and maintenance em-ployees received a 30-cent-an-hour increase in their re-spective base rates At that time, the Respondent had notyet inaugurated a program of incentive payments whichbegan in July 1987 9News of the 1986 across-the-board increase was givento employees by Chase at a safety meeting, which wasalso attended by Division Manager Dan Dilworth Chasesaid that the plant had not been in operation long enoughto warrant an incentive program but he informed em-ployees that such a program would be instituted later onHe also told them that Dungannon employees would beevaluated for a raise every year at or about the sametime However, he did not explain the evaluation proc-ess 1•In October 1987, Dan Hemond, the former plant man-ager, told employees that he was going to a managementmeeting at Hayward, Wisconsin, where a determinationwould be made concerning the annual raise Upon hisreturn, he announced that production employees would9 The program of incentive payments which began at Dungannon inJuly 1987, calls for plantwide bonuses, payable in the same amount to allemployees, both management and hourly rated alike, except for plantguards and a few contract workers Computations are made on a 28-daybasis Thereafter an additional amount representing the incentive bonus isthen placed in the paychecks of each affected worker during the follow-ing month Dunng 1987, incentive bonuses ranged from $ 30 to $ 77 perhour In the first 4 months of 1988, incentive payments ranged from $ 07to $ 39 per hour There were no incentive payments in May, June, andJuly of that year10 According to Dilworth, the evaluation process is a one-man inquiry,made by him each year with respect to all 10 of the Respondent's plantswhich fall under his supervision and control His evaluation extends bothto base rates and to incentive rates Sometimes, as a result of the evalua-tion, the employees at a given plant may receive an Increase and some-times they may not, depending on how he feels about the plant's per-formance and the area wage scale The decision to grant or withhold anincrease is Dilworth's alone and, according to him, he does not necessari-ly consult with anyone else either before or after making It LOUISIANA-PACIFIC CORP25receive a 25-cent increase across the board while utilityemployees would get a 35-cent increase because theirwages had fallen behind those of other employees in theplant These increases did not become effective until Oc-tober 1987 Shortly thereafter, another meeting tookplace between employees and Chase and Dilworth Inthe course of discussing the future plans of the Compa-ny, Dilworth was asked by employee Donnie Salyersemployees were going to receive a raise in October 1988His reply was that the plant would be evaluated for araise at the same time the following year However, inJanuary 1988, at an employee meeting held in the com-pany lunchroom not long before the representation elec-tion, Dilworth told those in attendance that, if employeesbrought the Union in, he would not even talk with themabout a pay raise the following OctoberIncentive payments began to increase markedly in Sep-tember 1989, after a new wafenzer was installed andfunctioning, because the production capacity of the plantincreased markedly Between September 1988 and March1989, monthly incentives ran from $ 98 to $1 99, a major-ity were in excess of $1 50 an hour Dilworth testifiedthat it was within his prerogative as division manager toreduce production incentives and that he had done so onoccasion at other plants He also said that, while he waswatching the rates at Dungannon carefully, he had notas yet taken any action to lower them, notwithstandingthe fact that the Respondent had told employees whenthe program was instituted that incentive rates would notexceed $1 an hourNo increase in the base rates was granted to produc-tion and maintenance employees at Dungannon m 1988,although there was a lively anticipation on the part ofemployees that an across-the-board increase would takeplace Some salaried employees received pay raises Dil-worth testified that he had decided against any such in-crease because employees were doing so well with theincentive rates that any increase m base rates wouldserve only to decrease what they were making under theincentive program Since the validity of the certificationwas still being tested in the fall of 1988, the Respondenthad not as yet accorded recognition to the Union, andthere is no contention that the question of base rate in-creases was in any way negotiated with the Union at thattimeII ANALYSIS AND CONCLUSIONSA Independent Violations of Section 8(a)(1) ofthe ActThe Respondent violated Section 8(a)(1) of the Act bythe following acts and conduct(a) It is undemed in the record that, in the summer of1988, McConnell and Supervisor Brad Dodge held aconversation at the Dungannon plant concerning a pro-spective across-the-board increase in the fall Dodge toldMcConnell that the Houlton employees had already re-ceived an increase but that Dungannon employees wouldreceive nothing because of the Union Such a statementamounts to an interference with protected activities anda repnsal for union activities which violates Section8(a)(1) of the Act(b)At or about this same point in time, SupervisorTom Moore also told McConnell and Finch that theCompany was not going to give Dungannon employees araise because the Union had come into the plant LikeDodge's statement, Moore's statement is undemed on therecord and, for the same reasons, constitutes a violationof Section 8(a)(1) of the Act(c)In the course of his conversation with McConnelland Finch, Moore also told them that, because of theUnion, the Company was not going to upgrade any mill-wrights or electncians This statement violates Section8(a)(1) of the Act(d)In September 1988, Dulohery instructed McCon-nell not to wear a baseball cap with a union logo on itSupervisor Moore had been wearing a baseball cap bear-ing a company insignia but his choice of head covenngapparently did not offend Dulohery When McConnellargued with Dulohery and asked repeatedly for a reason,Dulohery gave none Most significantly, Dulohery didnot insist that McConnell wear a hard hat in place of abaseball cap They were speaking in the press room, anenclosed area for which safety helmets were not re-quired, so all that Dulohery told McConnell on thispoint was "if" he wanted to wear a hat, he should weara hard hat bearing the company logo In the absence ofspecial circumstances, an employer may not interferewith an employee's right to wear a union button atwork Republic Aviation Corp v NLRB, 324 U S 793(1945), Burger King Corp, 265 NLRB 1507, enfd 725F 2d 1253 (6th Cir 1984) No such special circumstancesexist here to justify Dulohery's order Accordingly, bydirecting McConnell to cease wearing a cap bearing aunion logo, the Respondent herein violated Section8(a)(1) of the ActB Warning Notices to Vautruz and McConnellThe Respondent's animus toward the unionization ofthe Dungannon plant has been particularized above ingreat detail It conducted a vigorous campaign againstthe Union, even instructing its foremen to take employ-ees aside in their offices to read them the texts of variousnewspaper articles disparaging unionism Its personneldirector referred to union employees behind their backsas "assholes" and the production manager called them"s o b 's" Before the election the Respondent was keep-ing union activities under close surveillance, adding su-pervisory manpower to a particular crew which it re-garded as a hotbed of union activity One supervisor wastold to stay in the "hip pocket" of a suspected union sup-porter and watch him carefully for safety violations Thesame supervisor was also told to keep an eye on Vautnn,using surreptitious approaches, if necessary, to catch him"screwing off" When a union victory became certain,supervisors were told to keep certain union adherentsclosely in view in order to get something on them sothat they could be discharged The only restraint laidupon their zeal was to wait a while so that the victims oftheir efforts could not effectively seek redress from theBoard Such statements, undemed in the record, disclosenot only hostility toward union adherents but a companyplan for getting rid of them Animus was also demon- 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstrated in this case by the commission of independentviolations of Section 8(a)(1) of the Act found aboveRespondent was well aware of which of its employeessupported the Union Vautnn and McConnell wereprominent among this number Personnel Director Ham-mond mentioned their names in this regard on more thanone occasion to other supervisors and in a disparagingtone Vautnn had passed out literature on several occa-sions at the plant gate, argued the union cause with PlantPersonnel Director Sandy Willis, attended several unionmeetings, testified or held himself available to testify forthe Union at the representation hearing and at the hear-ing on objections, and served as union observer at therepresentation election He was viewed by managementas an individual who was "bucking for" the position ofunion president '1 McConnell began his activity onbehalf of the Union before the representation petitionwas filed in 1987 He attended union meetings and dm-tnbuted leaflets to employees at the plant gate on two orthree occasions He wore a union insignia on a baseballcap at the plant and engaged in a heated argument withthe plant manager when the latter insisted that McCon-nell wear something else The warning he received inJanuary 1989, which resulted in a 3-day suspension, camejust days after his supervisor had warned him to be care-ful because the plant management was trying to getsomething on himIf a discriminatorily motivated employer sets about tofind something on an employee in order to discipline ordischarge him, it is immaterial whether it is successful inactually coming across a genuine rule infraction or apiece of poor work in the course of its hunting expedi-tion Gencorp, 294 NLRB 717 (1989) A violation occurswhenever it takes an adverse action, based upon its on-going pursuit, which places the employee's job in jeop-ardy In this case, a hostile employer set out to get bothVautnn and McConnell and it got them The fact thatthis effort took a while was all part of its announcedstrategy•to strike while the iron was cold so that apublic agency would be induced to misconstrue its de-signs The fact that a discharge (or a suspension) maytake place 4 months," 6 months," or even 17 months 14after any overt union activity on the part of the discn-mmatee does not immunize an employer from responsi-bility for a discriminatory discharge In this case, thewnteups given to Vautnn and McConnell charged themwith trivial job deficiencies which, in the case of otheremployees, normally did not result in disciplinary actionat all The argumentative tone of Dulohery's wnteupsand the fact that they were usually written in the thirdperson indicate that he was more concerned with prepar-ing documents for inspection by an administrative lawjudge rather than for the correction of two poorly per-, 1 Before the election, Vermillion, who was then holding a nonsupervi-sory position, told Vautnn that employees would be making a mistake tovote for the Union, arguing that a union could do nothing for them Heinsisted the Company could do what it pleased with union employeesand, even though they might file charges, the Company could "get nd ofall of you" A few months later, after assuming a supervisory position,Vermillion assisted in the company effort to get rid of Vautnn12Inc , 259 NLRB 128513 Marcus Management Inc , 292 NLRB 251 (1989)14 J P Stevens & Co, 167 NLRB 258 (1967)forming employees In short, the wnteups given to Vau-tnn and McConnell in the fall of 1988 and early winterof 1989 were part of a paper trail which was being laidby the Respondent to support the eventual removal oftwo leading union adherents whose presence on the com-pany payroll was a matter of great concern and displeas-ure long before these job deficiencies were ever notedSee Chopp & Go, 295 NLRB 1058 (1989)Vautnn had barely assumed the position of press oper-ator in August 1988, when Dulohery began makingmemos to the file about his job deficiencies Thesememos were not a part of the Respondent's regular disci-plinary procedure and were placed in Vautnn's person-nel folder without his knowledge 15 He first learned ofthese matters a few days before the hearing in this casewhen they were obtained under subpoena by the GeneralCounsel They can hardly be called reprimands whenthey were not given to the reprimanded employee Manyof the items noted by Dulohery, such as the press beingout of sequence or the kicking out of the pumps, relatedto deficiencies in the machinery, not the performance ofthe operator The building up of plugs, noted by Dulo-hery in his early memos, is a commonplace occurrenceon the production line Vautnn simply denied one of theallegations in Dulohery's memo, namely that he had leftthe core former system off I credit his denialVautnn was criticized for not turning the press tosemiautomatic and completing the press cycle ratherthan seeking help from the maintenance departmentwhen the press stopped I credit Vautnn's testimony thatthe press in question would not work on semiautomaticand that he had tried unsuccessfully to communicate thisfact to Dulohery Vautnn was reprimanded for closing apress on a pallet, thereby breaking the pallet Pallets area cheap item, made of waferboard and kept on hand inthe warehouse in case they are needed for replacementof existing pallets Such infractions can hardly be charac-terized as other than trivialOn September 9, Vautnn was given a formal discipli-nary warning for failing to restart the formers after theyhad been stopped He failed to do so because some mill-wrights were still working in the area He explained hisreason for not doing so to Vermillion but Vermillion re-fused to accept the explanation, stating that Vautnnshould have known that he wanted the whole line runThe production sheets for that day show that Vautnn'sshift had the second highest production among the threecrews that were working, so the incident had little or nobearing on the Respondent's output and was simply onemore event which was seized upon to apply the Re-15 the cases of both Vautnn and McConnell, the Respondent wasdealing with two employees who had been with it for almost as long asthe Dungannon plant had been in operation Apparently both had per-formed satisfactonly in a variety of other positions before being appoint-ed press operators They had secured their appointments as a result ofcompetitive bidding It is some indication of the Respondent's discrimina-tory Intent that, when the respective performances of Vautnn and Mc-Connell as press operator were beginning to be called into question, theywere not sent back to former jobs where they had done well but wereboth threatened with discharge, and, in the case of Vautnn, actually dis-charged LOUISIANA-PACIFIC CORP27spondent's progressive discipline procedure to a leadingunion adherentOn December 8, Vautnn failed to adjust some gaugesettings as a result of which the production line wasdown about 45 seconds and an undisclosed amount ofboard was produced having an undesired thicknessSince 2 percent of the Respondent's normal monthly runof waferboard•about 200,000 square feet•is downgrad-ed, this incident can hardly amount to anything otherthan the most trivial daily occurrence However, it wasalso seized upon as the basis for a disciplinary warning,as well as a 3-day suspensionThe event which led to Vautnn's discharge occurredon December 22 A mat had come out of the press andVermillion arrived at the scene to insert it back into thepress by manual effort He gave Vautnn, who was in thepress booth, a signal to start the press and Vautnn com-plied with the order Unknown to either person a pallethad slipped out of the press just behind Vermillion andwas crushed just as the press was closing on it For thisinfraction, Vautnn was discharged, even though he wasacting under supervisory orders Vermillion, who wasstanding next to the protruding pallet, was at least in pandelicto with Vautnn, if not the moving cause of the de-struction of the pallet He was given no discipline what-soever, and in fact was an active participant in the col-lective effort to pin the whole incident on VautnnWhen Vautnn insisted that he did not see, and could nothave seen, the protrudmg pallet, the Respondent's onlyanswer was that Vautnn should have seen it It laid nosuch obligation upon Vermillion, who was much closerto the scene, excusing Vermillion from any culpabilitybecause his back was to the press In the arena of whatshould have happened, Vermillion should have turnedaround and made sure the press was ready for operationbefore instructing an employee to close it However, adouble standard was invoked on this occasion to bnngabout a result which had been determined many monthsbefore, namely the elimination from the factory of theUnion's most prominent mplant leader In light of theabove considerations, I conclude that the repnmands inquestion were placed in Vautnn's file as part of an ongo-ing plot designed to pave the way for his discharge, andthat the discharge on December 27 was prompted byunion considerations, not production considerations Thelatter were merely used as a pretext to bnng about thelong anticipated conclusion of Vautnn's employment Indischarging Richard Vautnn, the Respondent violatedSection 8(a)(1) and (3) of the ActOn October 24, 1988, McConnell was given a formalreprimand for closing a press with the headbar insideThe record indicates that Pam Stidham, another employ-ee, was guilty of a similar infraction but was not givenany discipline (She was written up but her disciplinewas revoked ) There was no damage to the headbar, norecorded downtime on the press, and no damage to thepress as a result of this error On November 29, McCon-nell closed a press on seven mats rather than the normaleight mats For this offense he was given a secondformal reprimand The record is replete with instances inwhich supervisors have told employees, including butnot limited to McConnell, that if a mat slips out of thepress, the operator should simply close the press on theremaining seven mats While this is not the preferredprocedure, it has been an acceptable one in the eyes ofmany of the Respondent's managenal personnel for along time However, McConnell was disciplined whenhe followed this practice It is apparent that both eventswere pretextual efforts to find something derogatory onMcConnell that could be recorded in his personnel fileOn January 24, 1989, McConnell was suspended just afew days after his foreman, Mickey Mullins, had warnedhim that the Company was trying to get something onhim because of his union activities On January 23, Mc-Connell neglected to change the settings on a gauge inthe control room when changing from the production of3/8-inch board to 7/16-inch board About 6000 squarefeet of 3/8-inch board was produced and then werestamped as 7/16-inch board further down the productionline before this error was caught The board wasstrapped in bundles but has not been sold and is sitting inthe factory awaiting a buyer 16 Like a similar offense at-tnbuted to Vautnn, the production of a small amount ofsubstandard board is a routine occurrence at the Dun-gannon plant, where 2 percent of the monthly produc-tion is normally downgraded In this instance, the boardin question was not substandard nor was it destroyed ordamaged, it was simply mislabeled It can be properly la-beled and sold along with similar product whenever theRespondent chooses to do so However, this event gavethe Respondent one more opportunity to harass a leadingunion adherent and it took the opportunity enthusiastical-ly By suspending Larry McConnell in the manner de-scribed above because of his union activities, the Re-spondent violated Section 8(a)(1) and (3) of the ActDilworth admitted that there is a practice, involvingall of the 10 plants in his division, of evaluating employ-ees once a year for possible increases, either in their baserates or their incentive rates or both It is his positionthat a wage evaluation is not the equivalent of a wageincrease and that sometimes his evaluations result in deci-sions not to grant any increases At Dungannon, employ-ees got an across-the-board base rate increase in August1986, when the plant was not covered by an incentiveprogram, and again in October 1987, after the plant cameto be covered by an incentive program There was no in-crease in the fall of 1988 for production and maintenanceemployees at Dungannon, although employees at otherplants, such as Houlton, received increases upon beingevaluated, and salaried employees at Dungannon re-ceived an increase as well in October 1988 Dilworth tes-tified that he did evaluate Dungannon employees for anincrease in the fall of 1988 but decided against giving outany raises, either in the base rate or the incentive rate,because employees were doing so well under the incen-tive program that an increase in their base rates would16 Respondent mainly produced 7/16-inch board at Dungannon How-ever, It produces 3/8-inch board at other plants and evidently mustproduce some 3/8-Inch board at Dungannon since the error committedby McConnell on January 23 was a failure to adjust the press from oneproduction mode to another Despite protestations by the Respondentthat the error had caused it great loss, there is no doubt that It can dis-pose of this product just as It disposes of other 3/8-inch board which itproduces 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDadversely affect their incentive earnings As noted, a dif-ferent determination was made at that time respectingDungannon's salaried employees, who are also benefici-aries of the plant's overall incentive programFor a period of 2 years, employees were told by anarray of supervisors that they would be evaluated eachfall in their base rates, and no distinction was ever drawnbetween evaluation and pay increase Indeed, in commonindustrial relations parlance, evaluation means pay in-crease and the Respondent's employees were entitled toassume as much Just before the representation election,Chase told a group of employees that the Companywould not even talk about an increase in the fall if theUnion came into the plant In the summer of 1988, twoother supervisors told employees that the reason theywere not going to get an increase and the reason that theemployer was not going to reclassify any millwrightsand electricians was the fact that they had selected aunion These statements are enough to support a findingthat the withholding of increases in base rates in the fallof 1988 to Dungannon's rank-and-file employees was dis-criminatorily motivated However, the General Counselhas not elected to prosecute the case on that theory, sono finding of a discriminatory witholdmg of an increasewill be madeInstead, the General Counsel has elected to complainthat the Respondent withheld increases in base rates inthe fall of 1988 in derogation of its duty to bargain withthe Union In the fall of 1988, the Union was the dulydesignated collective-bargaining representative of theproduction and maintenance employees in the Respond-ent's Dungannon plant The fact that the Respondenthad elected to challenge the results of the representationelection and to delay the certification of the Union for 14months in no way excused it from its duty to bargainwhile objections to the election were pending Advertis-er's Mfg Go, 294 NLRB 740 (1989) Respondent did, infact, have a practice of granting increases in the baserates of the Dungannon employees, in the fall of eachyear, both before and after the implementation of an in-centive wage program It unilaterally discontinued thispractice at Dungannon, at least as far as bargaining unitemployees were concerned Whether the discontinuanceof the practice and the withholding of an increase wasmotivated by discrumnatory reasons, by good or badbusiness judgment, or was merely an attempt to do thebest thing possible for Dungannon employees as Dil-worth suggested, the decision was a mandatory subjectfor negotiations with the Union Having failed to bargaincollectively in good faith with respect to this decision,the Respondent violated Section 8(a)(1) and (5) of theActOn the foregoing findings of fact and on the entirerecord considered as a whole, I make the followingCONCLUSIONS OF LAW1 Louisiana-Pacific Corporation is now and at alltimes material has been an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act2 United Brotherhood of Carpenters, Mid-Atlantic In-dustrial Council, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act3 All regular full-time and regular part-time produc-tion and maintenance employees, truckdnvers, and bull-dozer operators employed by the Respondent at its Dun-gannon, Virginia plant, excluding office clerical employ-ees, guards, and supervisors as defined in the Act consti-tute a unit appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act4 At all times material, the Union has been the exclu-sive collective-bargaining representative of all of the em-ployees in the unit found appropriate in Conclusion ofLaw 3 for the purpose of collective bargaining withinthe meaning of Section 9(a) of the Act5 By failing and refusing to bargain collectively mgood faith with the Union concerning its decision to dis-continue the practice of granting to employees annual in-creases in their base rates and by unilaterally withholdingsuch increases, the Respondent violated Section 8(a)(5)of the Act6 By issuing oral or written warnings to Richard Vau-tnn and Larry McConnell in reprisal for the union ac-tivities and because of their union sympathies, and bysuspending and later discharging Richard Vautnn andsuspending Larry McConnell because of their union ac-tivities and union sympathies, the Respondent violatedSection 8(a)(3) of the Act7 By engaging in the unfair labor practices set forthabove in Conclusions of Law 5 and 6, by telling employ-ees that they would not receive a wage increase andwould not be reclassified because they had selected theUnion as their collective-bargaining representative, byprohibiting employees from wearing union insignia at theplant, and by telling employees that they would be close-ly watched because of their union activities, the Re-spondent violated Section 8(a)(1) of the Act8 The aforesaid unfair labor practices have a close, in-timate, and adverse effect on the free flow of commercewithin the meaning of Section 2(2), (6), and (7) of theActREMEENHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend to theBoard that it be required to cease and desist therefromand to take certain affirmative actions designed to effec-tuate the purposes and policies of the Act Because thisRespondent has evidenced a contmuing disposition toviolate the rights of its employees and to evade its obli-gations under the Act, I will recommend a so-calledbroad 8(a)(1) remedy which is designed to suppress anyand all violations of the Act Hickmott Foods, 242 NLRB1357 (1979) I will recommend that the Respondent berequired to offer full and immediate reinstatement toRichard Vautnn to his former or substantially equivalentemployment, without prejudice to his seniority or toother benefits he previously enjoyed, and to make himand Larry McConnell whole for any loss of pay or bene-fits which they may have suffered by reason of the dis-criminations found in this case, in accordance with the LOUISIANA-PACIFIC CORP29formula set forth in the Woolworth case," with interestthereon computed at the short-term Federal rate used tocompute interest on underpayments and overpayments offederal income taxes under the Tax Reform Act of 1986New Horizons for the Retarded, 283 NLRB 1173 (1987) Iwill also recommend that the Respondent be required toexpunge from the personnel records of Vautnn and Mc-Connell any and all memoranda and disciplinary warn-ings which were placed there in violation of the Act,and that the Respondent be required to post the usualnotice advising its employees of their rights and of theresults in this caseThe General Counsel requests that I recommend thatthe Respondent be required to bargain with the Unionon request respecting wages, hours, and terms and condi-tions of employment, and that the Respondent be re-quired to grant to its Dungannon bargaining unit em-ployees an increase in their base rates "consistent with its1987 increases or in an amount agreed upon by it and theUnion" I have no reluctance in recommending a remedi-al order requiring bargaining in good faith and prohibit-ing the Respondent from making unilateral changes inwages, hours, and terms and conditions of employment,including the unilateral withholding of an annual increasein base rates However, I feel precluded from recom-mending an affirmative remedy which would require theRespondent to grant an increase in wages "consistentwith its 1987 increases" to Dungannon employees sincethat would be equivalent to compelling the Companyand the Union to agree to a substantive contractual pro-vision of a collective-bargaining agreement, a powerwithheld by Congress from the Board under the ActH K Porter v NLRB, 397 U S 99 (1970)On the basis of these findings of fact and conclusionsof law and on the entire record considered as a whole, Imake the following recommended"ORDERRespondent Louisiana-Pacific Corporation, its officers,agents, successors, and assigns, shall1 Cease and desist from(a)Unilaterally withholding annual increases in baserates from production and maintenance employees em-ployed by the Respondent at its Dungannon, Virginiaplant, or unilaterally changing any wages, hours, orterms and conditions of employment of the employees(b)Refusing to bargain collectively in good faith withthe Union as the exclusive collective-bargaining repre-sentative of its Dungannon, Virginia production andmaintenance employees(c)Informing employees that they will not receivewage increases or job reclassifications because they se-lected the Union as their collective-bargaining represent-ative(d)Prohibiting employees from wearing union insigniaat the plantF W Woolworth Co, 90 NLRB 289 (1950)19 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(e)Informing employees that they will be closelywatched because of their union activities(f)Issuing oral or written warnings to employees in re-prisal for their union activities and union sympathies(g)Discouraging membership in or activities on behalfof United Brotherhood of Carpenters, Mid-Atlantic In-dustrial Council, United Brotherhood of Carpenters andJoiners of America, AFL-CIO or any other labor orga-nization by placing illegal warnings in employee person-nel files, by suspending or discharging employees, or byotherwise discnmmatmg against employees in their hireor tenure(h)By any other means or in any other manner inter-fering with, restraining, or coercing employees in the ex-ercise of rights guaranteed to them by Section 7 of theAct2 Take the followmg affirmative action necessary toeffectuate the policies of the Act(a)On request, bargain collectively with United Broth-erhood of Carpenters, Mid-Atlantic Industrial Council,United Brotherhood of Carpenters and Jomers of Amer-ica, AFL-CIO as the exclusive collective-bargaining rep-resentative of as Dungannon, Virginia production andmaintenance employees and, if agreement is reached,embody the agreement in a signed, written contract(b)Offer to Richard Vautnn full and immediate rein-statement to his former or substantially equivalent em-ployment(c)Remove from the personnel records of RichardVautnn and Larry McConnell all disciplinary warningnotices and related memoranda, and inform the employ-ees in writing that it has taken this action and that thedisciphniry warning notices and related memoranda willnot be used as the basis for future discipline(d)Make whole employees for any loss of pay or ben-efits which they have suffered by reason of the discrimi-nations found herein, in the manner described above inthe remedy section(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll and other records necessary to analyze the amountsof backpay due under the terms of this Order(f)Post at the Respondent's Dungannon, Virginia plantcopies of the attached notice marked "Appendix "19Copies of the notice, on forms provided by the RegionalDirector for Region 11, after bemg signed by Respond-ent's authorized representative, shall be posted immedi-ately upon receipt and maintained by the Respondent 60consecutive days in conspicuous places, including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material(g)Notify the Regional Director in wntmg within 20days from the date this Order what steps the Respondenthas taken to comply19 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"